                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


GUADALUPE ADAMS,
           Plaintiff,

      vs.                                             No. 18-1034-JTM

COWLEY CINEMA 8, LLC,
           Defendant.


GUADALUPE ADAMS,
           Plaintiff,

      vs.                                             No. 18-1046-JTM

SPANGLES, INC.,
             Defendant.


GUADALUPE ADAMS,
           Plaintiff,

      vs.                                             No. 18-1047-JTM

REGAL HOTELS, LLC,
           Defendant.




                           MEMORANDUM AND ORDER


       The late Guadalupe Adams brought three actions against separate defendants

alleging violations of the Americans with Disabilities Act. Finding an extraordinary and

indefensible uniform pattern of conduct on the part of plaintiff, the court agreed with

defendants’ request, and awarded attorney fees in their favor. Subsequently, the court
denied plaintiff’s motions for reconsideration. Shortly before the court ruled on those

motions, the defendants submitted requests for an additional $1575 in fees to compensate

for the costs of responding to the motions for reconsideration. Because the request for

additional fees was not fully briefed, the court in its prior Order reserved ruling, although

it noted that the fee request appeared presumptively reasonably and that the $1575 would

be split among each of the three defendants.

       The plaintiff opposes the additional fee award on the grounds that, as to each case,

there was no separate determination that the motion for reconsideration itself was

presented in bad faith. (See No. 18-1046, Dkt. 52, at 2). However, the cited case merely sets

the standard for an award of attorney fees in the first instance. See AeroTech v. Estes, 110

F.3d 1562 (10th Cir. 1997). This court has previously recognized that a party awarded fees

may also be entitled to the cost of successfully defending the award on reconsideration.

See Transamerica Premier Ins. v. Growney, 1996 WL 24150, *1 (D. Kan. Jan. 12, 1996);

Benedictine College v. Century Office Prod., 868 F.Supp. 1239, 1241 (D. Kan. 1994). No

additional finding of bad faith is required. Here, the defendants’ responses to the motions

for reconsideration were reasonable and necessary expenses of protecting the award.

       The plaintiff has failed to show that the additional fee is either unreasonable in

amount, or that under the circumstances the defendants should somehow have not

responded to the motions for reconsideration. Accordingly, the court grants defendants’

motions (Adams v. Cowley Cinema 8, No. 18-1034, Dkt. 38; Adams v. Spangles, No. 18-1046,



                                             2
Dkt. 50; Adams v. Regal Hotels, No. 18-1047, Dkt. 50) adding $525 to the awards previously

granted in each case.

      IT IS SO ORDERED this day of November, 2019.




                                         J. Thomas Marten
                                         J. Thomas Marten, Judge




                                            3
